Citation Nr: 0731471	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-31 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date earlier than May 6, 2003, 
for the grant of service connection for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from November 1942 to November 
1945, and from September 1 to October 27, 1950.  He was born 
in 1926.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in August 2003.

The veteran's service-connected defective hearing is 
currently evaluated as 60 percent disabling.  He also has 
service connection for tinnitus, rated as 10 percent 
disabling; and malaria, rated as noncompensably disabling.

On September 17, 2007, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance the case on the 
docket pursuant to 38 U.S.C. § 7107 and 38 C.F.R. 
§ 20.900(c).



FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a fungus infection of the ears was denied by the RO in 
1947; he did not appeal that determination, so it was final.

2.  In 1983, the veteran filed a request to reopen his claim 
for service connection for bilateral defective hearing; this 
was denied in a rating action in October 1984, and he did not 
appeal, rendering it a final decision. 

3.  There is no indication in the record that any service 
connection claim for bilateral defective hearing, either 
formal or informal, was filed after the previous final 1984 
rating decision, and prior to May 6, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 2003, 
for the award of service connection for bilateral defective 
hearing have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.159, 
3.400, 20.200, 20.201, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

A rating action by the VARO in August 2003 granted service 
connection for bilateral defective hearing, effective May 6, 
2003, the date of the veteran's reopened claim.  The veteran 
filed a Notice of Disagreement (NOD) with that action in 
February 2004, seeking a retroactive grant back to the date 
of final separation from active service, or to 1984.  A 
comprehensive SOC in July 2004 and letters from the VARO 
provided him notice in accordance with the VCAA.  Additional 
evidence was introduced into the file, and the veteran filed 
his Substantive Appeal, a VA Form 9, in August 2004.  Further 
VCAA notices were sent to the veteran, including specifically 
with regard to the Dingess decision, in March 2006.

By way of RO correspondence and the Board actions, as well as 
SOC and SSOCs, since he filed the claim, he has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been 

satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he had no other information 
or evidence to give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal. 

Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues, the Board notes that 
this has been provided that information in correspondence and 
in the SOC and SSOCs.  In addition, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Applicable Legal Criteria, Factual Background, and 
Analysis

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200 (2007).  Thus, an appeal to a rating action is 
initiated by submission of an NOD within one year of issuance 
of the rating action being appealed.  38 C.F.R. § 20.302.  
The law requires that a communication from a claimant contain 
certain information to constitute an NOD.  Specifically, an 
NOD is defined as a written communication from a claimant or 
the representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

The effective date of a claim reopened with new and material 
evidence is the date of the claim to reopen.  38 C.F.R. § 
3.400(q)(1)(ii), (r).   

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The Board would also note that arguments relevant to an 
earlier effective date which might have been made but were 
not specifically made in this case include whether there 
might have been clear and unmistakable error (CUE) in prior 
rating action; or that he had a claim pending which was 
somehow overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision). 

Since the Board is required to address all potential 
arguments, it is noted that in this case there has been no 
implication of lack of finality of any of the pertinent 
aforecited rating decisions.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002), overruling Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (which had held that an allegation 
of "grave procedural error" could abrogate the finality of 
a VA decision).  There is nothing of record, to include the 
NOD, Substantive Appeal, or other written communications from 
which an inference might be drawn of a claim of clear and 
unmistakable error (CUE) of fact or law in any final rating 
decision prior to 2003.  See 38 C.F.R. § 3.105(a). 

The veteran had active service from November 1942 to November 
1945, and from September 1 to October 27, 1950.  

He had filed an initial clam for service connection for a 
fungus infection of the ears after his first period of 
service; this was denied by the RO in 1947.  The evidence of 
record at that time included his available service medical 
records, some of them original, including a separation 
examination showing an acute episode of otitis externa in the 
right ear in 1944; and both whispered and spoken voice 
hearing tests which were normal at 15/15, bilaterally; as 
well as a copy of a VA examination conducted in 1946 which 
showed no residuals of a fungus disorder.  He did not appeal 
the 1947 denial determination, so it was final.

In 1983, the veteran filed a request to reopen his claim for 
service connection for bilateral defective hearing.  At the 
time of that rating, evidence of record included the 
information earlier of record and statements from family 
members.  He submitted additional service records and a 
statement from a VA physician, dated in 1979, to the effect 
that service medical records were negative for hearing loss 
and although he had been seen for a fungus infection, there 
were no subsequent residuals shown in such service records.  
An attempt to obtain further medical records was negative 
from National Personnel Records Center (NPRC).  This claim 
was denied in a rating action in October 1984, and he did not 
appeal, rendering it a final decision. 

A claim to reopen was received by the VA on May 6, 2003. The 
evidence submitted then and since has included his 
authorization for private clinical records relating to care 
for ear infections from 1975-1988 and 1989-1991, a statement 
from his ex-wife, a report of audiological evaluation done 
for VA in June 2003 including n opinion that although he may 
have also had some noise exposure after service, his hearing 
loss was at least as likely as not in part due to his 
military service.  He has since submitted additional lay and 
other information concerning his ongoing hearing problems.  

The veteran has indicated his regret at the unavailability of 
other than the service records in the file, and indicated 
that his hearing loss in 1983 was the same as when the 
decision was in his favor years later.  His paramount 
assertion is that since he has had the disability all along, 
and that this has been substantiated by evidence to include a 
recent analysis of his situation by an audiologist, and that 
this has now been acknowledged by VA, he should be 
appropriately compensated since the inception of the 
disability.  

With all due respect, however, the veteran's contentions 
ignore the fact that, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The RO 
determined that those elements were not all met in his 
previous claim(s); they were denied on that basis; and he did 
not perfect an appeal as to any earlier determination.  It 
was the new and material evidence which was secured in 
connection with his reopened claim that led to the grant of 
service connection for bilateral defective hearing.  
Parenthetically, it has never been the lack of service 
medical records that impacted the adjudication, as these are 
now in the file, as they have been all along, but rather 
their lack of substantive clinical support for his claim.

In essence, therefore, the Board can accept his premise, 
namely that he had noise exposure in service; that he has had 
hearing problems since service, and that he believes they are 
attributable to service.  In fact, the viability of this 
argument is the essence of any grant for service connection, 
and in this case has been fully acknowledged in the basic 
grant of service connection, which requires chronicity of the 
disability as well as a nexus between the current disorder 
and service.  

However factual that may be, that argument is irrelevant to 
the issue of an earlier effective date for the grant of 
service connection for defective hearing.  

The veteran's claim was granted in 2004 with an effective 
date of May 6, 2003, and thus the Board must consider whether 
any evidence of record supports a finding that the veteran's 
claim warrants an earlier effective date for service 
connection.

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court has held that the 
mere presence of a disability does not establish intent on 
the part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

Therefore, while the veteran contends (and the Board can 
accept, solely for the purpose of our present analysis) that 
his disorder began many years prior to May 2003, that is not 
a basis upon which the Board may award him an earlier 
effective date for the establishment of service connection.  
In addition, although the veteran did file earlier 
applications for service-connected disability benefits, the 
claims were denied by the RO, as noted above, and became 
final in the absence of any timely appeal.  Because the 
decisions became final, the veteran is not entitled to that 
earlier claim date as the effective date of his current 
compensation award.

In the instant case, the award of service connection for 
bilateral defective hearing was granted effective from May 6, 
2003, the date of the veteran's application to reopen his 
claim.  That is the earliest possible effective date based 
upon the facts of the case and the applicable law and 
regulations.  The preponderance of the evidence is clearly 
against the veteran's claim for an effective date earlier 
than May 6, 2003, for bilateral defective hearing.


ORDER

An effective date earlier than May 6, 2003, for the grant of 
service connection for bilateral defective hearing is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


